           Case 4:19-cv-00710-KGB Document 8 Filed 01/19/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

KEVIN WYLES                                                                               PETITIONER

v.                                     Case No. 4:19-cv-00710 KGB-PSH

LUCAS EMBERTON, et al.                                                                RESPONDENT

                                                  ORDER

        The Court has received Proposed Findings and Recommendation from United States

Magistrate Judge Patricia S. Harris (Dkt. No. 7). No objections have been filed, and the time for

filing objections has passed. After a careful review, the Court concludes that the Proposed

Findings and Recommendation should be, and hereby are, approved and adopted in their entirety

as this Court’s findings in all respects (Id.).

        Accordingly, this Court dismisses without prejudice petitioner Kevin Wyles’ petition for

writ of habeas corpus (Dkt. No. 2). The Court certifies, pursuant to 28 U.S.C. § 2253(c)(2), that a

certificate of appealability is denied because the Court is not persuaded that Mr. Wyles can make a

substantial showing of the denial of a constitutional right.

        It is so ordered this 19th day of January, 2021.


                                                           Kristine G. Baker
                                                           United States District Judge
